Citation Nr: 1139292	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis prior to March 11, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for sinusitis from March 11, 2010, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to December 1989, from September 1990 to July 1991, and from February 2003 to August 2003, and had additional active duty service in 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2005, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

In March 2009, the Board remanded the present matter for additional development.


FINDINGS OF FACT

1.  Prior to March 11, 2010, the Veteran's sinusitis was not shown to be productive of at least one incapacitating episode per year requiring prolonged antibiotic treatment or at least three non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.

2.  From March 11, 2010, forward, the Veteran's sinusitis was shown to be productive of more than six non-incapacitating episodes characterized by headaches, sinus pain, and purulent drainage.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2010, the initial criteria for a compensable rating for sinusitis were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6513 (2011).

2.  From March 11, 2010, forward, the criteria for an initial 30 percent rating, and no more, for sinusitis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's sinusitis claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all pertinent VA treatment records.  The appellant was afforded VA medical examinations in November 2003, June 2005, March 2010, and August 2010 for the claim currently on appeal.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Higher Evaluation

The Veteran seeks entitlement to a compensable rating prior to March 11, 2010, and an evaluation in excess of 10 percent since March 11, 2010, for sinusitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the March 2004 rating on appeal, the Veteran was granted service connection for sinusitis and was assigned a noncompensable disability rating, effective August 18, 2003.  In a November 2010 rating decision, RO granted the Veteran a 10 percent disability rating effective March 11, 2010, for his sinusitis. 

The Veteran's service-connected sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Upon review of the record, the Board finds that the Veteran is not entitled to a compensable rating prior to March 11, 2010, under Diagnostic Code 6513 for his service-connected sinusitis.

Prior to March 11, 2010, the VA treatment records show that the Veteran had been diagnosed as having sinusitis, but his symptoms included only headaches and congestion.  A November 2003 x-ray reveals no acute sinusitis.  

During the November 2003 VA examination, the Veteran reported having headaches and sinus congestion.  He denied having itchy or watery eyes, discolored drainage, or any facial pressure.  Following a physical examination, the Veteran was diagnosed as having sinusitis with nil or mild impairment and sinus headaches with mild impairment.  

During the June 2005 VA examination, the Veteran reported having sinus congestion, nasal pain, postnasal drip, discharge that was clear to yellow and occasional facial pressure.  He also reported having problems with sinuses and allergies and had 2 to 3 sinus infections since 2003.  X-rays showed possible mucosal thickening in the frontal, ethmoidal, and sphenoidal sinuses.  The examiner noted possible chronic sinusitis.  The Veteran was diagnosed as having sinusitis/allergic rhinitis with mild impairment.  

The Board finds that entitlement to a compensable evaluation for sinusitis prior to March 2010 is not warranted.  The medical does not show that the Veteran had any incapacitating episodes related to his sinusitis.  The Veteran did report having symptoms of congestion, headaches, and postnasal drip during the June 2005 VA examination; however, such symptoms are not of the severity to warrant a compensable rating.  Furthermore, the Veteran reported having infections only 2 to 3 times since 2003 and the examiners described his disability as nil or mild in impairment.  In order to warrant a 10 percent rating for sinusitis for non-incapacitating episodes, the Veteran must have three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence does not show that the Veteran has non-incapacitating episodes as required by the rating criteria for a higher rating.  

The Veteran did report in his substantive appeal dated January 2005, that he had more than 8 sinus infections a year, which he is competent to report.  The Veteran, however, did not describe these infections as producing headaches, pain, and purulent discharge or crusting.  In addition, during the subsequent March 2005 VA examination, the Veteran stated that he had only 2 to 3 infections since 2003, which weighs against the probative value of his January 2005 statement.  

In light of the evidence of record, entitlement to a compensable evaluation for sinusitis prior to March 11, 2010, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

With respect to the period from March 11, 2010, forward, the Board finds that in affording the Veteran the benefit of the doubt, his overall disability picture is more analogous to the criteria for a 30 percent rating under Diagnostic Code 6513.  The Veteran was afforded two VA examinations.  During the March 2010 examination, the Veteran reported having congestion and two incapacitating episodes.  His sinus examination was normal.  The August 2010 examination reveals a normal sinus series.  The Veteran reported having no incapacitating episodes over the past year; however, he did report having more than six non-incapacitating episodes per year with a duration of 7 to 14 days and symptoms of headache, fever, purulent drainage, and sinus pain.  As the Veteran reported having 2 incapacitating episodes during the March 2010 examination and reported having more than 6 incapacitating episodes during the August 2010 examination, the Board finds that a 30 percent disability rating is warranted from March 11, 2010, forward.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not meet, the criteria for a 30 percent rating during the entire period, the evidence does not support a rating higher than 30 percent beginning March 11, 2010.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Veteran has not had surgery for his sinusitis nor does that evidence suggest that he should have surgery for this condition.  In addition, the Veteran's sinusitis has not been shown to be constant.  Therefore, while the Board finds that the Veteran's sinusitis warrants a 30 percent rating, the medical evidence of record does not most closely approximate the rating criteria for a 50 percent rating.  Thus, a 30 percent rating for sinusitis, and no more, is granted in this appeal.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected sinusitis is primarily productive of congestion, sinus pain, and headaches, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's sinusitis and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for sinusitis prior to March 11, 2010, is denied.

For the period from March 11, 2010, forward, a 30 percent rating is granted for sinusitis, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


